Matter of Davis v Thompson (2015 NY Slip Op 00609)





Matter of Davis v Thompson


2015 NY Slip Op 00609


Decided on January 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Matter of Davis v Thompson2015ny0060914017 250675/14 -3934This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on January 22, 2015Gonzalez, P.J., Renwick, DeGrasse, Manzanet-Daniels, Gische, JJ.14017 250675/14 -3934[*1] In re Washington Davis, Petitioner,Hon. Kenneth L. Thompson, et al., Respondents.Washington Davis, petitioner pro se.John W. McConnell, Office of Court Administration, New York (Shawn Kerby of counsel) and Eric T. Schneiderman, Attorney General, New York (Charles F. Sanders of counsel), for Hon. Kenneth L. Thompson and Frank Cupak, 
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: JANUARY 22, 2015
CLERK